PER CURIAM.
Thomas J. Kelly, M.D. and Thomas J. Kelly, M.D., P.A. appeal the entry of an adverse final judgment on a motion to tax costs. We affirm.
The “[imposition of costs after judgment is largely within the discretion of the trial judge, and will not be disturbed on appeal absent a clear showing of abuse of that discretion.” Goslin v. Racal Data Communications, Inc., 468 So.2d 390, 392 (Fla. 3d DCA 1985). In this case, there is *256abundant evidence which more than reasonably supports the trial judge’s decision, and thus, there is no abuse of discretion. The evidence includes the testimony of two experts both of whom testified as to the taxable costs, the time spent on each cost, and the cost necessity. The evidence also includes invoices prepared by the experts, affidavits as to the amounts actually paid by Community Hospital, and breakdowns of the hours and fees incurred by both experts.